Citation Nr: 0305954	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  92-20 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, currently diagnosed as 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, H. M., B. M., and R. W.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service from January 19, 1962, to 
April 11, 1962, with a prior period of active duty for 
training in the United States Naval Reserve in June-July 
1961.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1991 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the veteran's claim of entitlement to 
service connection for acquired psychiatric disability was 
first denied by a rating decision in May 1962, which he did 
not appeal and which, consequently, became final.  See 
38 U.S.C.A. § 7105 (West 2002).  The veteran attempted 
several times to reopen his claim and the RO found that the 
additional evidence presented or secured was not sufficient 
to reopen the claim.  The most recent final rating decision 
finding that new and material evidence had not been submitted 
was in March 1988.  Subsequently, the veteran has submitted 
additional evidence and VA has secured more additional 
evidence.  The issue before the Board is whether new and 
material evidence has been presented or secured to reopen the 
claim and, if so, whether service connection is warranted for 
an acquired psychiatric disorder.

The Board denied the veteran's appeal in October 1995.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which, upon a 
joint motion by the Secretary of Veterans Affairs and the 
veteran-appellant, found that the Board had not provided the 
veteran with a sufficient opportunity to submit evidence and 
argument in response to a medical opinion by an independent 
medical expert, vacated the Board's October 1995 decision, 
and remanded the matter to the Board for further proceedings.

In September 1998, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in December 2002.

FINDINGS OF FACT

1.  A rating decision in March 1988 found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.

2.  Evidence received since March 1988 is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran was ordered to report for active duty on 
January 19, 1962, but did not report.

4.  The veteran's absence from active duty from January 19, 
1962, to January 28, 1962, was unauthorized and materially 
interfered with the performance of his military duty.

5.  During the period of unauthorized absence, the veteran 
suffered the onset of acquired psychiatric disability.

6.  The veteran's acquired psychiatric disorder did not 
increase in severity during his period of active service from 
January 29, 1962, to April 11, 1962.


CONCLUSIONS OF LAW

1.  A rating decision in March 1988, finding that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since March 1988 is new and material, 
and the claim for service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  An acquired psychiatric disorder, currently diagnosed as 
schizoaffective disorder, was not incurred in active service 
in line of duty and was not aggravated by service. 
38 U.S.C.A. §§ 1131, 1132, 1153 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.303, 3.306 (2002); Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  
Specifically, in a December 1998 letter, the RO notified the 
veteran that he must submit evidence relating a current 
psychiatric condition to his military service.  Subsequently, 
the veteran did submit medical opinions in support of his 
claim.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty, during other than a 
period of war.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002).  Where a preservice 
disability underwent an increase in severity in service, 
there is a presumption of aggravation; clear and unmistakable 
(obvious or manifest) evidence is required to rebut the 
presumption of aggravation.   38 C.F.R. § 3.306(b) (2002). 
The Court has held that, given the plain meaning of 38 U.S.C. 
1153 and the purposes of veterans disability laws, temporary 
or intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, as 
contrasted to symptoms, is worsened.  See Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

A statute pertaining to a presumption of sound condition 
provides that, for the purposes of 38 U.S.C.A. § 1131, every 
person employed in the active military, naval, or air service 
for 6 months or more shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance or 
enrollment.  38 U.S.C.A. § 1132 (West 2002).  (Emphasis 
supplied.)  In the instant case, because the veteran did not 
serve on active duty for 6 months, he is not entitled to a 
presumption of soundness at service entrance.

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 38 
U.S.C.A. § 5103A has been met. 

The evidence at the time of the most recent final denial of 
the claim in March 1988 included service personnel and 
medical records, postservice medical records, and other 
evidence.  The evidence added to the record since March 1988 
includes medical opinions by a private psychiatrist and a 
board of 2 VA psychiatrists on the issue of the likely time 
of onset of the veteran's current acquired psychiatric 
disorder, schizoaffective disorder.  The additional evidence 
is clearly new and material, in that it bears directly on the 
issue to be decided by the Board, and so the claim for 
service connection for acquired psychiatric disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  The Board will, therefore, proceed to 
consider the claim on the merits.

The veteran's United States Navy personnel records show that, 
in November 1960, the veteran enlisted in the Naval Reserve 
and acknowledged his planned receipt of active duty orders 
would be in January 1962.  In November 1960, he completed a 
report of medical history in which he denied having any 
physical or mental conditions except some foot trouble.  

On January 18, 1962, at the United States Navy recruiting 
station, Minneapolis, Minnesota, the veteran underwent an 
examination for qualification for active duty.  In a report 
of medical history, he stated that he had or had had the 
following: swollen and painful joints; frequent or severe 
headaches; dizziness or fainting spells; severe tooth or gum 
trouble; high or low blood pressure; stomach, liver or 
intestinal trouble; frequent or painful urination; kidney 
stone or blood in urine; bone, joint, or other deformity; 
foot trouble; car, train, or air sickness; depression or 
excessive worry; and nervous trouble of any sort.  The 
examining physician noted, "Apparently, he does not want to 
go to active duty and has used this as an attempt to avoid 
doing so.  None are considered valid."  The veteran was 
found qualified for active naval service.

On January 18, 1962, the veteran was ordered to return home 
immediately and, upon arrival, released from temporary active 
duty.  He was ordered into active military service in time to 
proceed and report not later than 4 p.m. on January 19, 1962, 
to the Commander, Recruit Training Command, Camp Barry (Gate 
#2), U. S. Naval Training Center, Great Lakes, Illinois, for 
recruit training and further assignment by the Chief of Naval 
Personnel.  The veteran did not report to the Naval Training 
Center, Great Lakes, Illinois, on January 19, 1962, and he 
was declared to be on unauthorized absence.  His official 
naval personnel records show that, on January 28, 1962, at 
1:55 a.m., he surrendered to civil and military authorities 
in Milwaukee, Wisconsin.  On January 28, 1962, the veteran 
was turned over to the naval shore patrol by the police 
department of the City of Milwaukee, Wisconsin.  He was 
returned under guard to the Naval Training Center, Great 
Lakes, Illinois, at 9:35 p. m. on January 28, 1962.

As stated above, under 38 U.S.C.A. § 1131, disability may be 
service connected only if incurred in or aggravated by active 
service in line of duty.  In line of duty means an injury or 
disease incurred or aggravated during a period of active 
military, naval, or air service unless such injury or disease 
was the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, was a 
result of his or her abuse of alcohol or drugs. A service 
department finding that injury, disease or death occurred in 
line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  Requirements as to line of duty are not met if at the 
time the injury was suffered or disease contracted the 
veteran was avoiding duty by desertion, or was absent without 
leave which materially interfered with the performance of 
military duty.  See 38 C.F.R. § 3.1(m)(1) (2002).

The Board finds that, under the circumstances of this case, 
in which the veteran failed to report for and complete naval 
recruit training, his unauthorized absence without leave from 
4 p.m. on January 19, 1962, the time at which he had been 
ordered to report for recruit training, until 9:35 p.m. on 
January 28, 1962, materially interfered with the performance 
of military duty.  Therefore, any injury suffered or disease 
contracted during the period of time which was not in line of 
duty may not be service connected.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.1(m) (2002).

Official naval personnel records do not disclose where the 
veteran was held the night of January 28, 1962.  In the 
morning of January 29, 1962, due to being AWOL, he was 
referred from the AdCom (administrative command) legal 
department to the Recruit Evaluation Unit, where he was seen 
by a physician, who noted that: the veteran was a seaman 
recruit who had been in the Naval Reserve, was recently 
called to active duty, was a week late in reporting and, 
during that period of time, had been seen by a Catholic 
priest and a psychiatrist.  (The veteran was apparently the 
source of the information that, between January 19 and 
January 28, 1962, he saw a priest and a psychiatrist.)  The 
physician reported that: the veteran presented a picture of 
rather severe depression and confusion of thought, a certain 
degree of ambivalence, sound blocking, and rather poor 
contact with reality; he showed flattened affect with a 
predomination of depression and demonstrated retarded 
psychomotor activity; he reported a suicide attempt while in 
Milwaukee whereby he attempted to strangle himself with a 
religious metal [sic] chain; he was quite concerned over an 
interlude he had with a girl New Year's Eve and the possible 
consequences of it; he was felt to be potentially suicidal 
and in need of immediate hospitalization.  At 10:50 a.m., on 
January 29, 1962, the veteran was admitted to the Naval 
Hospital, Great Lakes, Illinois, with a diagnosis of schizoid 
personality.

At the veteran's admission to the Naval Hospital, Great 
Lakes, Illinois, it was noted that the veteran had a history 
of general poor adjustment to school and a tendency to be 
erratic and fearful, with evidence of immature, impulsive 
actions in the past.  During hospitalization, the veteran sat 
in a very quiet position on the ward most of the time.  He 
made no attempt to communicate with others or to go to 
occupational therapy.  He showed no energy as far as 
maintaining himself in an orderly appearance and communicated 
very slowly, with evidence of marked psychomotor retardation.  
His affect was inappropriate and he appeared to be 
hallucinating at times.  When he showed no evidence of 
improvement, it was felt that he was chronically ill and in 
need of more intensive psychiatric treatment.  The diagnosis 
on February 16, 1962, was schizophrenic reaction, catatonic 
type, manifested by severe blocking, confusion, 
disorientation, inappropriate affect, and inability to care 
for himself.  On March 5, 1962, the veteran was transferred 
to the United States Naval Hospital, Philadelphia, 
Pennsylvania.

At admission to the Naval Hospital, Philadelphia, the veteran 
stated that, en route from Illinois, he began to emerge from 
a "dream-like existence" and talk with other passengers on 
the plane and that he was feeling as he felt before his 
admission to the sick list.  He stated that he had been very 
resentful when he received orders to report to boot camp 
because he had had certain Reserve training, desired to 
become an ensign, and did not like having his plans 
interfered with.  He said that, for these reasons, he desired 
to get even and so did not report to the training center when 
so ordered but rather engaged in a week of UA (unauthorized 
absence) which ended when he was broke and turned himself 
into the proper authorities.  After he was placed into the 
Milwaukee jail to await his transfer to Great Lakes, he 
stated that he anticipated various realistic punitive 
measures from the Navy, felt that life was not worth living, 
and attempted to strangle himself with a religious medal and 
that, after that, he was admitted to the sick list.  

On mental status examination, he was anxious and friendly; he 
was initially somewhat guarded but related in an appropriate 
manner; speech was modulated, coherent, and goal-directed; 
affect was constricted but appropriate; mood was somewhat 
depressed.  The veteran volunteered that his illness had 
possibly commenced in his childhood and described events in 
his grade school and high school years.  Background 
information was obtained from the veteran and from his 
mother, who completed a questionnaire.  It was noted that the 
veteran came from a dysfunctional family.  His father was an 
alcoholic who physically abused the veteran, the veteran's 
mother, and other family members before the veteran's parents 
divorced.  During this hospitalization, he demonstrated no 
evidence of a psychosis.  On April 2, 1962, the diagnosis was 
revised to emotional instability reaction, manifested by 
psychotic-like behavior, fluctuating emotional attitudes, 
poor [illegible], impaired judgment under stress; stress, 
minimal (call to active duty, civilian pursuits); 
predisposition, severe (impaired family relationships, 
sibling rivalry, severe neuropathic traits, schizoid traits); 
impairment, marked for active duty.

A Board of Medical Survey was of the opinion that the veteran 
manifested a longstanding personality disorder characterized 
by emotional instability and immaturity which rendered him 
unsuitable for further military duty and recommended that he 
be discharged from the Naval Service.  

After his separation from active duty in April 1962, the 
veteran continued to exhibit psychiatric symptoms.  He 
received multiple diagnoses, including schizophrenia and 
alcoholism and was hospitalized for psychiatric treatment 
numerous times.  Clinicians and examiners have rendered a 
current diagnosis of schizoaffective disorder.

At admission to the Alaska Psychiatric Institute, Anchorage, 
Alaska, in June 1965, the veteran told a psychiatrist that: 
in January 1962, he failed to report for induction into the 
Navy for approximately one week; when he turned himself in, 
he was jailed until a decision could be made as to his 
disposition; while in jail he attempted to "hang himself" 
with the chain of a Christopher medal, following which the 
marks on his neck were found by jail employees, who notified 
the appropriate military facility, which eventually resulted 
in his being hospitalized.

After his service connection claim had been repeatedly not 
granted by the RO, the veteran began to deny that, between 
January 19, 1962, and January 28, 1962,  during his 
unauthorized absence from naval service, he tried to strangle 
himself with the metal chain of a religious medal.  He also 
denied his earlier statements that he had seen a priest and a 
psychiatrist during his period of unauthorized absence.  He 
also began to state that he was hospitalized at the Naval 
Hospital, Great Lakes, Illinois, after an incident in a 
recruit mess hall.  He made these denials and new statements 
at personal hearings in April 1992 and March 1993 and in an 
affidavit which he executed in June 1998.  In the affidavit, 
the veteran stated that, after his physical examination for 
service entrance in Minneapolis on January 18, 1962, "I took 
the train to Milwaukee and I got off there because you might 
say that I got cold feet.  I met a prostitute and I spent the 
next eight days with her.  When my money ran out, I 
voluntarily turned myself in to the Milwaukee Police on 
January 28, 1962, at 155 a.m.  I did not try to commit 
suicide during this eight days period and, in fact, the 
Milwaukee Police took all of my personal possessions 
including my belt.  Also, I never saw a priest or 
psychiatrist during the eight day period.  I told the police 
that I was supposed to be in the Navy, and they called the 
Great Lakes Shore Patrol."  He also stated that, "Anything 
that I said to the doctors on the day that I entered the 
hospital was when I was catatonic and delusional."  He also 
stated that, "Two men in a jeep from the Shore Patrol picked 
me up at 935 p.m. that day and drove me to Great Lakes.  I do 
not remember how long I was in Boot Camp, but I do remember 
going 'bonkers' in the chow line while I was with Company 
A69."

The Board notes that the veteran told the physician at the 
Recruit Evaluation Unit on January 29, 1962, that he had 
tried to strangle himself before he was taken into custody by 
the shore patrol.  The Board also notes that some catatonic 
behavior was noted during his hospitalization at the Naval 
Hospital, Great Lakes, and it was noted that he appeared to 
have some hallucinations.  However, the veteran also reported 
the incident in which he tried to strangle himself during 
unauthorized absence from naval service to a psychiatrist at 
the Alaska Psychiatric Institute in January 1965, where the 
veteran was voluntarily seeking treatment 3 years after his 
separation from naval service.  The Board finds that his 
statement made in January 1965 for treatment purposes that 
the strangling incident occurred is more likely true than his 
denials that the strangling incident had ever occurred which 
he made in 1992 and later for compensation purposes.  The 
Board, therefore, finds as a fact that, in January 1962, 
during a period of AWOL, the veteran did try to strangle 
himself with a metal chain.

With regard to the veteran's assertion made in 1992 (which 
was 30 years after the day in question) that he was taken to 
the Recruit Evaluation Unit after decompensating in a recruit 
mess hall, the Board notes that this assertion was also made 
for compensation purposes and is at odds with his personnel 
and medical records.  The veteran's personnel and medical 
records report that he was taken to the Recruit Evaluation 
Unit on referral from the legal department of the 
administrative command and not after any incident in a mess 
hall.  It is reasonable to find that, after the shore patrol 
brought the veteran to the Great Lakes Training Center late 
in the evening of January 28, 1962, the AdCom legal 
department was consulted in the morning of January 29, 1962, 
and directed that the veteran be taken to the Recruit 
Evaluation Unit, and the Board finds that was the sequence of 
events which occurred.  The Board finds that the veteran's 
account (many years later) of an alleged incident in a mess 
hall as precipitating his being taken to the Recruit 
Evaluation Unit is not credible and did not occur.

Lay statements and testimony have been submitted by various 
relatives and acquaintances of the veteran concerning his 
mental condition before and after his active naval service.  
Because the individuals making the statements had no personal 
knowledge about the veteran's mental status from January 19, 
1962, the start of his period of unauthorized absence, until 
April 11, 1962, when he was separated from active service, 
the Board finds that their statements are not relevant to the 
issue before the Board.

A lay statement was submitted from P. C., who went to high 
school with the veteran.  He stated, "After high school, a 
bunch of us joined the Navy together.  Some of the drills and 
schools in boot camp was rough for some.  I had no problem 
with boot camp, myself.  One day during boot camp, [the 
veteran] was absent from the company and did not return.  The 
next time I saw him was when I got home again.  I was 
surprised to learn of his fate.  He had never displayed a 
problem with stress, during the time I'd known him."  

To the extent that the statement by P. C. implies that the 
veteran was in "boot camp", that is, seaman recruit 
training, for a period of days, the Board finds that his 
statement is not accurate when compared to information in the 
veteran's service personnel and medical records.  To the 
extent that he stated that the veteran's "fate" was the 
result of the stress of seaman recruit training, the Board 
finds that his statement is likewise not accurate and not 
credible.

A number of physicians have offered opinions on the issue of 
the likely time of onset of the veteran's acquired 
psychiatric disability, currently diagnosed as 
schizoaffective disorder.  A medical opinion based upon an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board 
finds that any medical opinion which was based on a history 
provided by the veteran which the Board has found is not true 
is lacking in probative value.

In January 1993, W. J. S., MD, a psychiatrist at a community 
mental health clinic, reported that the veteran had been 
under his care since August 1988 for treatment of 
schizoaffective disorder.  Dr. W. J. S. stated, "I have 
reviewed extensive medical records pertaining to [the 
veteran].  I have also reviewed his personal history with him 
extensively as well.  As best as I can determine, his 
psychotic disorder did not exist prior to service.  In fact, 
he reports to me that he was able to function in the naval 
reserve for a period of some 18 months prior to his reporting 
for basic training and entry on duty with the US Navy.  He 
further reports that within a relative brief time, something 
on the order of several days after reporting to basic 
training at Great Lakes in Illinois, he experienced the onset 
of severe psychotic symptoms including hallucinations, 
delusions and catatonia.  In summary, he is a man who does 
have a long term history and diagnosis of schizophrenia, with 
more recent immergence of affective symptoms yielding an on 
going diagnosis of schizoaffective disorder.  Onset would 
appear to have occurred shortly after entry on active duty 
with the US Navy."

The Board notes that Dr. W. J. S. based his opinion as to the 
time of onset of the veteran's acquired psychiatric disorder 
on a history provided by the veteran which is not accurate 
and is contradicted by his official records.  The veteran was 
not a participant in seaman recruit training for several days 
before developing symptoms of psychosis.  Indeed, he appears 
never to have actually entered the seaman recruit training 
program before being hospitalized for psychiatric evaluation.  
Because the opinion of Dr. W. J. S. was based upon an 
inaccurate factual premise, it has no probative value.  
Reonal, supra.

The veteran's records from the high school he attended, 
received in October 1993, disclosed that he had received 
failing grades in general mathematics, psychology and 
physiology, and had not completed all of the required English 
courses. His class rank had been 113 in a class of 119 
students. He had received an "Attendance Diploma" in May 
1961.

In October 1993, the Milwaukee Police Department reported 
that the veteran did not have a criminal record of 
convictions on file.  No information about the veteran's 
being taken into custody in January 1962 was reported.

In response to a December 1994 Board request for an 
independent medical opinion, a report was received from P. S. 
A., M.D., the Chairman of the Department of Psychiatry at the 
University of Massachusetts Medical Center in May 1995. The 
body of Dr. P. S. A.'s report summarized the evidence 
contained in the appellant's claims file at that time, 
specifically noting the appellant's subsequent denials of the 
history he had provided during his psychiatric 
hospitalizations in service, statements from the appellant's 
family and friends, and Dr. W. J. S.'s assertion that the 
appellant's entry into active duty precipitated a chronic 
psychosis. Following review of the appellant's complete 
medical records, the independent medical expert (IME) 
concluded:

1) There appears to be ample evidence that the 
[appellant] has a chronic psychotic illness, likely 
schizoaffective disorder, which first came to medical 
attention in January 1962. Although there appears to 
have been some disagreement about initial diagnosis 
(which is not unusual in a first presentation of 
psychosis), it is fair to say that the illness which 
first presented in January 1962 was likely the same 
chronic disorder which has now been more clearly 
characterized as schizoaffective illness.

2) Our current understanding of this illness suggests 
that it is caused by an underlying biological and 
generic vulnerability involving the neurochemical 
regulation of behavior and emotion. While frequently 
the initial episode can be triggered during a stressful 
incident, it is not generally believed that a stressful 
event can "cause" a chronic psychosis. Frequently, the 
illness first presents between ages 18-25, although 
earlier prodromal symptoms of erratic behavior and 
affect can often be identified in retrospect ....

3) As best as I can determine from these records, the 
appellant appears to have presented for active service 
in the midst of a psychotic episode. His 
disorganization prior to reporting is evidenced by his 
one-week unauthorized absence, his reported affair with 
a prostitute, and his self-reported attempt to strangle 
himself while being held in the Milwaukee jail. The 
[appellant's] state of decompensation appears to have 
been recognized on the day following the evening when 
he reported, leading to immediate hospitalization. 
Whether this acute psychotic episode was precipitated 
by the stress of the [appellant] being asked to report 
for active service is not possible to determine from 
this record.

In summary, the [appellant's] history is consistent 
with his experiencing an initial psychotic episode of 
what is now diagnosed as Schizoaffective Schizophrenia, 
probably beginning in the period immediately prior to 
his reporting for active duty. The disorder does not 
appear to have been precipitated by his experiences in 
the military per se.

The Board finds that the opinion offered by the IME, which 
was based on an accurate history, is entitled to great 
probative weight, in light of the physician's outstanding 
qualifications, his close review of pertinent medical records 
and other evidence, and the convincing rationale which he 
stated for his conclusion.

In April 1999, a report was received from J. R. L., MD, a 
private psychiatrist.  At great length, Dr. J. R. L. 
explained why schizoaffective disorder was the correct 
diagnosis of the veteran's acquired psychiatric disorder.  He 
criticized the diagnoses reported in 1962 by Navy 
psychiatrists as not in accordance with the diagnostic manual 
of mental disorders then in use ( a criticism which the Board 
finds is not relevant to the issue now on appeal).  He stated 
that he disagreed with the IME's interpretation of the facts 
on which the IME based his opinion.  Dr. J. R. L. stated, 
"The primary sources of information state clearly that [the 
veteran] was a relatively normal young man before his active 
duty in the Regular Navy, and something clearly happened on 
January 29, 1962, which forced the first psychiatric 
hospitalization in [his] life."  To the extent that Dr. J. 
R. L.'s statement implies that an event on January 29, 1962 
(presumably the veteran's alleged breakdown in the mess 
hall), which the Board has found as a fact did not happen, 
precipitated the onset of an acquired psychiatric disorder, 
his statement is based on a false premise and thus has no 
probative value.  Reonal, supra.  

In March 1999, A. M. K., MD, a VA staff psychiatrist, 
reported that she had been treating the veteran for a year.  
She stated that she had reviewed his old records and the 
report of the IME.  She stated that she agreed with the IME 
that the veteran suffered from longstanding schizoaffective 
disorder and the first episode of the disorder was in January 
1962.  She stated further, "It is simply unclear from review 
of the records exactly when the schizoaffective illness 
developed.  There are no records of the patient being 
hospitalized and no records available from the Milwaukee 
Police that would lend concrete evidence to the fact that the 
patient was developing the illness before he signed in for 
active duty.  His behavior of being AWOL certainly was 
erratic, but in itself does not prove the patient had 
schizoaffective disorder.  It is likely that signing in for 
active duty was an ongoing stressful process for the patient 
and may well have aggravated the illness as he was put into a 
barracks and presenting for active duty.  He then clearly has 
documented evidence of his illness as of January 29, 1962.  I 
do think this patient should be given the benefit of the 
doubt, since presenting for active duty likely aggravated the 
onset of his schizoaffective disorder illness."

With regard to the opinion of the VA staff psychiatrist, the 
Board first notes that her conclusion that the veteran's 
reporting for active duty "aggravated" the onset of a major 
mental disorder is confusing.  She apparently meant that 
reporting for active duty precipitated the first episode of 
schizoaffective disorder.  If that is her opinion, it ignores 
the fact that the veteran tried to strangle himself during 
his period of unauthorized absence, an event which the IME 
found shows that the onset of the veteran's schizoaffective 
disorder occurred prior to January 29, 1962.  The VA staff 
psychiatrist is correct in saying that it is not "exactly" 
clear when the first episode of schizoaffective disorder 
occurred.  However, the Board is the finder of fact in this 
appeal and the Board has found that the credible evidence 
shows that the incident of the veteran attempting to strangle 
himself during the AWOL period did occur.  Accepting that 
incident as having occurred, the IME dated the onset of the 
first episode of the major mental illness during the period 
of AWOL.  To the extent that the staff psychiatrist did not 
accept as a premise of her opinion that the attempted 
strangling episode occurred, her opinion was based on a false 
predicate and lacks probative value.  Reonal, supra.

In the remand of September 1998, the Board requested that a 
board of 2 VA psychiatrists examine the veteran and report an 
opinion as to the likely time of onset of his acquired 
psychiatric disability.  The 2 psychiatrists reviewed the 
evidence in the claims file and examined the veteran in 
February 2001.  They reported conclusions that: the veteran 
suffered a psychotic break during his period of being AWOL in 
January 1962; and that his condition improved during 
hospitalizations at Naval hospitals from late January to mid-
April 1962.  They stated that their opinion should be 
considered speculative.  The Board notes that the 2 VA 
psychiatrist who evaluated the veteran in February 2001 were 
in agreement with the IME that the veteran's acquired 
psychiatric disorder did not have onset during a claimed 
episode of decompensation in a mess hall on January 29, 1962, 
an event which the Board has found as a fact did not occur.

In May 2001, Dr. J. R. L. reported that he had reviewed the 
reports by the VA staff psychiatrist and by the VA board of 2 
psychiatrists.  He stated that there were no records from the 
Milwaukee jail that the veteran tried to commit suicide there 
and so "one has to be rather doubtful" about the veteran's 
statement in that regard to the Navy physicians.  He stated 
that the IME's opinion was based on speculation and does not 
hold up to scrutiny.  However, the Board has found as a fact 
that the veteran's suicide attempt or suicide gesture during 
his period of AWOL did occur, so the IME's opinion was based 
on a fact found by the Board and the opinions of the VA staff 
psychiatrist and Dr. J. R. L. are based on the false premise 
of not accepting the episode of the attempted strangling as a 
fact.  The Board concludes that the opinion of the IME, whose 
conclusions were agreed with the board of 2 VA psychiatrists, 
is entitled to more probative weight than the opinions of Dr. 
W. J. S., the VA staff psychiatrist, and Dr. J. R. L.  The 
medical opinions in this case which disagree with the IME are 
based on a false history provided by the veteran and do not 
accept a crucial fact found by the Board (that the veteran 
attempted to strangle himself during a period of unauthorized 
absence from active duty).  Those opinions thus have no 
probative value.  Reonal, supra.  The preponderance of the 
competent medical evidence of record, to include especially 
the opinion of the IME,  is against the claim.  The Board, 
therefore, finds that the veteran's acquired psychiatric 
disorder, currently diagnosed as schizoaffective disorder, 
was incurred not in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.1(m)(1) (2002).

Having found that the veteran's acquired psychiatric disorder 
was not incurred in active service in line of duty, the Board 
must next consider whether the disorder was aggravated by 
active service.  The Board finds that the disorder was not 
aggravated by active service, because the reports of the 
veteran's hospitalizations at Naval medical facilities during 
active service clearly show that his condition from admission 
on January 29, 1962, to discharge on April 11, 1962, 
improved.  The underlying psychiatric condition did not 
increase in severity during that period of time.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The veteran and his 
representative have argued that his psychiatric disorder must 
have increased in severity during active service because 
records of a private hospital show that, approximately one 
month after his separation from active service, the veteran 
engaged in a suicide attempt or gesture by swallowing large 
amounts of aspirin and Sominex.  The Board finds, however, 
that the post-service suicide gesture or attempt only shows a 
possible increase in symptoms at the time of that event and 
not at an earlier time when the veteran was a patient at the 
Naval Hospital in Philadelphia and told the physicians there 
that he felt the same as he had felt before the events of 
January 1962 occurred.  The Board concludes that the 
veteran's acquired psychiatric disorder was not incurred in 
or aggravated by service, so entitlement to service 
connection for the disorder is not established.  38 U.S.C.A. 
§§ 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.1(m), 3.303, 
3.306 (2002); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2002). 
 




ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the appeal is granted to that extent.

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

